Citation Nr: 1507675	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date earlier than May 1, 2010 for the award of an increased evaluation of major depression.

2. Entitlement to an effective date earlier than May 1, 2010 for established eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran a 100 percent rating for major depression, recurrent, with a sexual disorder effective May 1, 2010 and established basic eligibility to Dependents' Educational Assistance (DEA) effective May 1, 2010.  

The Veteran indicated in a December 2012 VA Form 9 Substantive Appeal that he wanted a Travel Board hearing before the Board.  However, the Veteran's representative submitted a statement in July 2013 that withdrew this hearing request.  


FINDINGS OF FACT

1.  On May 1, 2010, the Veteran was hospitalized for treatment of his service-connected psychiatric disorder.

2. On May 12, 2010, the RO received the Veteran's application for unemployability benefits, indicating that his service-connected psychiatric disorder rendered him unable to work.

3.  It is not factually ascertainable that the Veteran is warranted a 100 percent rating for his major depression with sexual disorder prior to May 1, 2010.  

4. Entitlement to DEA benefits arose on May 1, 2010.




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than May 1, 2010, for the award of an increased evaluation for major depression.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2014).

2. The criteria for an effective date prior to May 1, 2010, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement regarding the effective dates of benefits awarded.  Once an increased rating is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify regarding his depression claim by issuing a pre-adjudication notice letter in May and June 2010.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  These letters provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. 

Similarly, with regard to the appeal for an earlier effective date for DEA, the Veteran's initial claim for DEA has been granted, and the claim as it arose in its initial context has been substantiated.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and all relevant VA treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  Therefore the Board will adjudicate the Veteran's claims.



II. Earlier Effective Date for Rating Increase

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014).  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Veteran's major depression is rated under the General Rating Formula for Mental Disorders - but, specifically, under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Under the General Rating Formula, the maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The RO construed a May 12, 2010 claim for a total disability rating based on individual unemployability (TDIU) as also containing a claim for a rating higher than 70 percent for his major depression with sexual disorder.  The Veteran had received this 70 percent rating via an earlier August 2009 rating decision.  After this decision, the Veteran submitted a September 2009 statement indicating his desire to withdraw all active appeals.  

After filing the May 2010 claim, the Veteran received a temporary total disability rating for his depression in June 2010.  He was then denied a rating higher than 70 percent in an October 2010 rating decision.  However, after the submission of further evidence, he was granted a 100 percent rating for the depression in the December 2011 decision on appeal.  The RO made this rating effective May 1, 2010, which was the day that entitlement for his temporary total rating ended.  Thus, the inquiry becomes whether the Veteran is warranted the 100 percent rating prior to March 29, 2010, which is the date that his temporary total rating began.  Therefore the relevant time period to consider is from May 12, 2009, which represents one year before the Veteran submitted his claim for an increase, and March 29, 2010, and the Board must determine whether the increase was factually ascertainable at all within this period.

There is a June 2009 VA psychiatric treatment record concerning the Veteran's depression symptoms.  The Veteran's mood was described as somewhat improved.  The Veteran was working at this time and described it as "difficult."  His suicidal thoughts were noted.  He reported sleep trouble.  The examiner stated that the Veteran was "less dysphoric and less irritable overall" and reported overall improvement.  He was assigned a Global Assessment of Functioning (GAF) score of 40.

There is a July 2009 letter from the Veteran's treating VA psychiatrist.  It stated that the Veteran experienced a worsening of mood, memory, focus, energy, sleep, anhedonia, high levels of irritability and suicidality.  It further detailed low concentration levels, poor attention, impaired short term memory, and impaired motivation.  The psychiatrist stated that the Veteran was "having marked difficulty at work and is impaired socially and in [maintaining] effective relationships, as well."  He continued that the Veteran exhibited grossly inappropriate behavior, memory loss of recent stressful events, and intermittent [inability] to perform activities of daily living including maintenance of personal hygiene and neglect of personal appearance.  He concluded by stating the severity and chronicity of the major depressive disorder symptoms caused him deficiencies in work, home, family relations, and judgment.  

Based on review of the above evidence, the Board concludes that the Veteran is not warranted an earlier effective date for his assignment of a 100 percent rating for his major depression.  There is no evidence from the relevant time period to suggest that the Veteran suffered from total occupational and social impairment due to his condition at this time.  In fact, the one VA psychiatric treatment record from the period indicated he was still working.  While the July 2009 letter indicated that the Veteran exhibited intermittent inability to perform activities of daily living, which is contemplated by the 100 percent rating under the General Rating Formula, there is no indication that this, along with all the other symptoms the Veteran exhibited caused him the needed total occupational and social impairment.  

The Veteran's representative cited to numerous letters submitted by the Veteran's treating VA physicians in various letters submitted on the Veteran's behalf.  However all of these letters were submitted after May 1, 2010 - so after the point of which the Veteran already has a 100 percent rating.  They are not relevant in here, as they do not specifically speak to the Veteran's condition prior to this date.  

For these reasons, it cannot be said that his rating increase became factually ascertainable prior to May 1, 2010.  Therefore the Veteran's claim must be denied.  

III. Earlier Effective Date - DEA/Chapter 35

The Veteran asserts that he is entitled to an effective date prior to May 1, 2010 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id. 

Above, the Board found that an earlier effective date for the grant of entitlement to a 100 percent rating is not warranted prior to May 1, 2010.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than May 1, 2010 for entitlement to DEA benefits is denied.  The law is dispositive of the issue. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 1, 2010 for the award of an increase evaluation of major depression is denied.

Entitlement to an effective date earlier than May 1, 2010 for established eligibility to Dependents' Educational Assistance is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


